DAWKINS, District Judge.
Defendant appeals from a conviction and sentence for violating the National Prohibition Law, (27 USCA). He assigns as error numerous rulings of the lower court as to the admissibility of evidence on the trial, as ' well as to charges to the jury, given and refused. We find in the re¿ord what is termed “a brief of evidence on appeal,” what purports to be the charge of the court, the verdiet of the jury, a motion for a new trial, with the order signed by the court overruling it, petition for appeal, etc., and, finally a doeument labeled “Exceptions and Assignments of Error on Appeal.” The last-mentioned assigns as error certain rulings upon the evidence which it purports to quote from the record, and also excerpts from the charge of the court, as well as special charges which H 1® claimed the court refused to give. But neither the purported transcript of the evidence nor the exception and assignments of error are signed or verified by the judge.
In this state of the record, none of the matters complained of are properly before us. Weathers v. U. S. (C. C. A.) 296 F. 702.
Finding no error upon the face of the record, the verdict and sentence are affirmed.